DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 8, 10, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630) in view of Yong-Jun et al. (2011/0269935), Woods (EP 0,485,644), and Blackwell et al. (5,049,446) as evidenced by Hoshida et al. (2002/0034689).
Regarding claims 1 and 8:  Luo et al. teach a composition comprising polyarylene sulfide, glass fibers, and a mercaptosilane in the amount of claim 8 [Table 1; Sample No. 0005].  The Sample does not comprise an epoxysilane compound.  Luo et al. teach that their composition comprises from about 5% to about 60 wt% of a mineral filler [0073].  Luo et al. teach that they desire their polyarylene sulfide to have a low chlorine content of less than about 400 ppm [0025].  Luo et al. teach a glass fiber diameter of about 5 to about 15 microns [0067] and a length of 4 mm [0127].
Luo et al. fail to teach that their polyarylene sulfide has the claimed chlorine and sodium content.  Luo et al. teach that their composition is for electronic devices and connectors [0010-0013, 0089].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyarylene sulfide of Yong-Jun et al. as the polyarylene sulfide in Luo et al. to provide a polyarylene sulfide with enhanced properties and good thermal stability.
	Luo et al. fail to teach hydrotalcite.
	However, Blackwell et al. teach adding about 0.5 to about 2 weight percent of the hydrotalcite DHT-4A as a mold corrosion inhibitor (column 3, lines 26-31; Examples).  
However, Woods teaches that adding 0.5-3% of the hydrotalcite DHT-4A improves the corrosion resistance of the composition (page 5; Table II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add about 0.5 to 3 weight percent of hydrotalcite DHT-4A as taught by Blackwell et al. and Woods to the composition of Luo et al. to improve the corrosion resistance of the composition.  DHT-4A has an average particle diameter of 0.4 microns as evidenced by Hoshida et al. [0105, 0106].  
	The ranges taught overlap the claimed ranges.
prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Since the composition is the same as claimed it will possess the claimed tensile strength change ratio.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 6:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Luo et al. teach the mercaptosilane, 3-mercapto-propyltrimethoxysilane (Examples), which is very similar to the claimed silane.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
	Instant Example 5 contains A-189 in liquid form and instant Example 4 contains A-189 in solid form.  The properties derived from the two examples are almost identical properties [Instant Table 4].  
Regarding claim 10:  Luo et al. teach the claimed additives [0085; Examples].
	Regarding claims 12 and 13:  Luo et al. teach molded articles that are an electronic part [Examples; Figures].


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (2013/0072630), Yong-Jun et al. (2011/0269935), Woods (EP 0,485,644), Blackwell et al. (5,049,446) and Hoshida et al. (2002/0034689) as applied to claim 1 above as evidenced by Luis et al. (2018/0134865) and Wypych (Handbook of Fillers, 4th Edition).
	Regarding claim 5:  Luo et al. teach Owens Corning glass fiber 910A [0127].  Glass fiber 910A from Owens Corning is an E-glass fiber as evidenced by Luis et al. [0118].  An E-glass fiber is an alumino-borosilicate glass fiber as evidenced by by Wypych (page 264).
	

Terminal Disclaimer
The terminal disclaimer filed on 3/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/091651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
The remarks regarding Yamamoto are moot due to the new grounds of rejection.  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763